Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the Office Action Response dated May 9, 2022.  Claims 1-23 are presented for examination.  

Allowance of the Claims
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance:  The claim limitation wherein the training includes the training module: first training the trained model using reinforcement learning to optimize a proximal policy optimization (PPO) objective based on a reward determined based on whether or not a goal location is reached; and second training the trained model using regularization based on minimizing a penalty term that acts as a constraint on the PPO objective of claim 1 and the corresponding limitations in claims 14 and 20, when considered with other claim features, renders the independent claims, as well as their dependents, novel and non-obvious over the prior art of record. Specifically, the prior art of record neither discloses nor teaches the combination of doing both a first training based on a reward and a second training based on minimizing a penalty term in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                       
/TYLER J LEE/Primary Examiner, Art Unit 3663